The words charged in the complaint were slanderous, and were proved to have been uttered as charged. It was insisted, however, that the plaintiff had already recovered for the injury in an action against the defendant for malicious prosecution. But the case shows that the slanderous words counted on, and for which the recovery was allowed, were uttered more than three months after the cause of action for malicious prosecution arose.
The grounds of action were separate and distinct — were wholy disconnected one with the other — therefore unlike Sheldon v.Carpenter (4 N.Y., 578). These actions might have been joined in one; but it is no objection to a recovery that they were not.
The defendant, on his examination, testified that he made complaint against the plaintiff for stealing a cow, and that he was arrested and brought before the justice. He was then asked "How was the matter disposed of after plaintiff was brought before Esquire Comstock?" The question was not *Page 212 
allowed. In this ruling there was no error. How the matter was disposed of, either by the justice or by the parties, was of no importance in this action for slanderous words spoken three months afterward hence the evidence proposed was immaterial. If offered with a view to show an admission by the plaintiff that he did steal the cow, the object should have been stated, or the question should have been so framed as to suggest the purpose. If to show how the justice disposed of the complaint, waiving the objection of irrelevancy, it was a fact to be proved by the record. In any view that may be taken of it, the question was properly allowed.
The question put to the witness, Rockwell, with a view to affect the credibility of Hopkins, who had been examined on defendant's behalf, was, I think, admissible. Hopkins had denied telling Rockwell in July that the defendant said the plaintiff stole the cow. Rockwell was then called and asked if Hopkins did so tell him in July, and answered that he did. The subject-matter to which Hopkins had testified, and in regard to which it was proposed to contradict him, was relevant to the issue. The only question is, whether his attention was sufficiently directed to the conversation, in which he made the statement imputed to him. It has been long settled that it is not sufficient to inquire generally of a witness, with a view to affect his credibility by contradicting him, whether he ever made the specific statement, without naming person, time or place. His attention should be called to the occasion to enable him to explain, or exculpate himself in regard to the imputed contradiction. How specific the cross-examination should be in such case was considered by Judge DENIO in Pendleton v. Empire Stone Dressing Co. (19 N.Y., 13) where it was held that the occasion of the supposed conversation should be pointed out to the witness with reasonable certainty, as by indicating the place, the purpose of the interview or other circumstance likely to call it to the mind of the witness. As a general and safe rule of examination, the time and place as well as the person should be named; but it seems that each and all *Page 213 
of these are not absolutely essential, when the occasion is clearly indicated by other circumstances. In this case Hopkins was asked whether he told Rockwell at his house, in July, that the defendant said the plaintiff stole the cow. He answered, "I did not tell him so." He also stated that he did not tell him that last July. Here his attention was called to person, time and place in one instance, and to person and time in the other. The occasions were, therefore, sufficiently specified to admit of contradiction as to either statement within the rule laid down inPendleton v. Empire Stone Dressing Co. above cited.
The judgment should be affirmed.
All the judges concurring,
Affirmed. *Page 214